386 So. 2d 631 (1980)
Reginald James WILLIAMS, Appellant,
v.
STATE of Florida, Appellee.
No. 79-867.
District Court of Appeal of Florida, Second District.
August 13, 1980.
*632 Jack O. Johnson, Public Defender, Bartow, and Judith L. James, Asst. Public Defender, Tampa, for appellant.
Jim Smith, Atty. Gen., Tallahassee, and G.P. Waldbart, Asst. Atty. Gen., Tampa, for appellee.
OTT, Judge.
Appellant was convicted of attempted burglary in the course of which he committed an assault or was armed with a dangerous weapon, involuntary sexual battery, and resisting arrest with violence. He challenges his sentence of fifteen years for the attempted burglary and urges that the maximum sentence for this offense is five years. We agree.
An attempt to commit a burglary of any degree constitutes a third-degree felony punishable by a term of imprisonment not exceeding five years. §§ 777.04(4)(c), 810.02(2) and 775.082(3)(d), Fla. Stat. (1979); McQuay v. State, 368 So. 2d 908 (Fla. 1st DCA 1979).
Accordingly, appellant's sentence for attempted burglary is reduced to five years. Appellant's convictions and sentences are otherwise affirmed.
HOBSON, Acting C.J., and DANAHY, J., concur.